—In an action, *389inter alia, for an accounting, the plaintiff appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated April 9, 2001, which, in effect, granted the defendants’ motion to hold her in contempt for failing to comply with a stipulation of settlement entered into on August 28, 2000, and denied, among other things, that branch of her cross motion which was to vacate the stipulation.
Ordered that the order is affirmed, with costs.
The plaintiff failed to prove the necessary elements required to rescind the stipulation of settlement on the ground of her unilateral mistake (see, Almap Holdings v Bank Leumi Trust Co. of N.Y., 196 AD2d 518, 519). Accordingly, the Supreme Court properly, in effect, granted the defendants’ motion to hold her in contempt for failing to comply with a stipulation of settlement entered into on August 28, 2000, and denied, among other things, that branch of her cross motion which was to vacate the stipulation. Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.